DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dupal et al. 2013/0146305.
In regard to claim 1, Dupal et al. discloses a quick connect pipe connection for drill pipe, comprising:
a box end 44 having an annular end surface that gives way internally to a receiving portion 48 and externally to an engagement portion 54; and
a pin end 18 configured for rotationally and longitudinally engaging the box end, the pin end comprising:
a tapered portion 58 configured for longitudinal insertion into the receiving portion and resisting relative rotation (frictional forces between 58 and 98 would resist rotation between the 
In regard to claim 2, wherein the receiving portion comprises a plurality of alternating spline slots 124 and ribs 126 extending substantially longitudinally.
In regard to claim 3, wherein the engagement portion comprises an engagement feature 104 on an outer surface thereof.
In regard to claim 4, wherein the engagement feature 104 is a threaded surface.
In regard to claim 5, wherein the engagement feature is a union type connection feature (between 110 and 104).
In regard to claim 6, wherein the tapered portion 58 comprises a plurality of alternating spline slots and ribs configured for engaging the spline slots and ribs of the receiving portion (see 124, 126 in fig. 9).
In regard to claim 7, wherein the collar 16 comprises engagement features 110 on an interior surface thereof for engaging the engagement feature 104 on the outer surface of the box end.
In regard to claim 8, wherein the collar 16 is fixed longitudinally and freely rotatable relative to the tapered portion (fixed via sloped surfaces 26, 68).
In regard to claim 9, wherein the box end is bell-shaped (see step up from 14 to 44 in fig. 2).
In regard to claim 10, wherein the collar is bell-shaped and sized to envelope the box end (see fig. 2 where 16 changes in interior shape from 26 to 66).
In regard to claim 11, Dupal et al. discloses a quick connect drill pipe, comprising:

a box end 44 secured at a first end of the body portion; and
a pin end 18 secured to a second end of the body portion opposite the first end, wherein:
the box end comprises an annular end surface that gives way internally to a receiving portion 48 and externally to an engagement portion 104; and
the pin end 18 is configured for rotationally and longitudinally engaging an adjoining drill pipe, the pin end comprising:
a tapered portion 58 configured for longitudinal insertion into a receiving portion of the adjoining drill pipe and resisting relative rotation between the quick connect drill pipe and the adjoining pipe; and
a collar 16 configured for sleeving over an engagement portion of a box end of the adjoining pipe and resisting relative longitudinal motion between the quick connect drill pipe and the adjoining pipe.
In regard to claim 12, wherein the receiving portion of the quick connect drill pipe comprises a plurality of alternating spline slots 124 and ribs 126 extending substantially longitudinally.
In regard to claim 13, wherein the engagement portion of the quick connect drill pipe comprises an engagement feature 104 on an outer surface thereof.
In regard to claim 14, wherein the tapered portion 58 comprises a plurality of alternating spline slots and ribs 124, 126 configured for engaging the spline slots and ribs of the receiving portion of the adjoining pipe.

In regard to claim 16, wherein the collar is fixed longitudinally and freely rotatable relative to the tapered portion (surfaces 26 and 68 fix the collar longitudinally on 12).
In regard to claim 17, wherein the box end 44 of the quick connect drill pipe is bell- shaped (see shape of 44 in fig. 5).
In regard to claim 18, wherein the collar 16 is bell-shaped (from 64 to 16) and sized to envelope the box end 44 of the adjoining drill pipe.
In regard to claim 19, Dupal et al. discloses a method of connecting drill pipe on a drill rig, comprising:
stabbing a pin end 12 of a drill pipe into a box end 44 of an adjoining drill pipe thereby advancing a collar 16 of the drill pipe over a box end of the adjoining drill pipe; and
rotating the collar to secure the drill pipe to the adjoining drill pipe.
In regard to claim 20, wherein stabbing the pin end comprises aligning spline ribs 124 on the pin end with spline slots 126 on the box end of the adjoining drill pipe (see fig. 9).
Claim(s) 1-5, 8 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Thomas 1,386,210.
In regard to claim 1, Thomas discloses a quick connect pipe connection for drill pipe, comprising:
a box 6 end having an annular end surface that gives way internally to a receiving portion 8 and externally to an engagement portion 11; and

a tapered portion 8 configured for longitudinal insertion into the receiving portion and resisting relative rotation between the box end and the pin end; and a collar 10 configured for sleeving over the engagement portion of the box end
and resisting relative longitudinal motion between the box end and the pin end.
In regard to claim 2, wherein the receiving portion comprises a plurality of alternating spline slots 9 and ribs 5 extending substantially longitudinally.
In regard to claim 3, wherein the engagement portion comprises an engagement feature (threads)  on an outer surface thereof.
In regard to claim 4, wherein the engagement feature is a threaded surface 11.
In regard to claim 5, wherein the engagement feature is a union type connection feature (threaded collar 10).
In regard to claim 8, wherein the collar 10 is fixed longitudinally and freely rotatable relative to the tapered portion (fixed in groove 4 between 1 and 5).
In regard to claim 19, Thomas discloses a method of connecting drill pipe on a drill rig, comprising:
stabbing a pin end 1 of a drill pipe into a box end 6 of an adjoining drill pipe thereby advancing a collar of the drill pipe over a box end of the adjoining drill pipe; and
rotating the collar 10 to secure the drill pipe to the adjoining drill pipe.
In regard to claim 20, wherein stabbing the pin end comprises aligning spline ribs 5 on the pin end with spline slots 9 on the box end of the adjoining drill pipe.

Claim(s) 1-8, 11-16 and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al. 3,361,453.
In regard to claim 1, Brown et al. discloses a quick connect pipe connection for drill pipe, comprising:
a box end 11 having an annular end surface that gives way internally to a receiving portion 19 and externally to an engagement portion 15; and
a pin end 12 configured for rotationally and longitudinally engaging the box end, the pin end comprising:
a tapered portion (22 in fig. 7) configured for longitudinal insertion into the receiving portion and resisting relative rotation 35, 36 between the box end and the pin end; and a collar 13 configured for sleeving over the engagement portion of the box end and resisting relative longitudinal motion between the box end and the pin end.
In regard to claim 2, wherein the receiving portion comprises a plurality of alternating spline slots 36 and ribs 35 extending substantially longitudinally.
In regard to claim 3, wherein the engagement portion comprises an engagement feature 15 on an outer surface thereof.
In regard to claim 4, wherein the engagement feature 15 is a threaded surface.
In regard to claim 5, wherein the engagement feature is a union type connection feature (between 13 and 10).
In regard to claim 6, wherein the tapered portion 22 comprises a plurality of alternating spline slots and ribs 35, 36 configured for engaging the spline slots and ribs of the receiving portion (see fig. 7).

In regard to claim 8, wherein the collar 13 is fixed longitudinally and freely rotatable relative to the tapered portion (via 23, 27 and 31).
In regard to claim 11, Brown et al. discloses a quick connect drill pipe, comprising:
a body portion 10 having an interior lumen;
a box end 19 secured at a first end of the body portion; and
a pin end 12 secured to a second end of the body portion opposite the first end, wherein:
the box end comprises an annular end surface that gives way internally to a receiving portion and externally to an engagement portion 15; and
the pin end 12 is configured for rotationally and longitudinally engaging an adjoining drill pipe, the pin end comprising:
a tapered portion 2 configured for longitudinal insertion into a receiving portion of the adjoining drill pipe and resisting relative rotation between the quick connect drill pipe and the adjoining pipe; and
a collar 13 configured for sleeving over an engagement portion of a box end of the adjoining pipe and resisting relative longitudinal motion between the quick connect drill pipe and the adjoining pipe.
In regard to claim 12, wherein the receiving portion of the quick connect drill pipe comprises a plurality of alternating spline slots 35 and ribs 36 extending substantially longitudinally.

In regard to claim 14, wherein the tapered portion 22 comprises a plurality of alternating spline slots and ribs 35, 36 configured for engaging the spline slots and ribs of the receiving portion of the adjoining pipe.
In regard to claim 15, wherein the collar comprises engagement features 14 on an interior surface thereof for engaging engagement features 15 on an outer surface of the box end of the adjoining pipe.
In regard to claim 16, wherein the collar 13 is fixed longitudinally and freely rotatable relative to the tapered portion (via 23 and 27).
In regard to claim 19, Thomas discloses a method of connecting drill pipe on a drill rig, comprising:
stabbing a pin end 12 of a drill pipe into a box end 19 of an adjoining drill pipe 10 thereby advancing a collar of the drill pipe over a box end of the adjoining drill pipe; and
rotating the collar 13 to secure the drill pipe to the adjoining drill pipe.
In regard to claim 20, wherein stabbing the pin end comprises aligning spline ribs 35 on the pin end with spline slots 36 on the box end of the adjoining drill pipe.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Adamson, Selger, Boynton, Henry, Cerruti, Mack, Guesnon, Hughes, Leising, Dual ‘009, Slaughter, Elrick, Romano, Daigle, Patterson and Snyder disclose similar couplings that are common and well known in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E. BOCHNA whose telephone number is (571)272-7078. The examiner can normally be reached Monday-Friday 8:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID BOCHNA/Primary Examiner, Art Unit 3679